Supreme Court of Florida
                                   ____________

                                   No. SC14-888
                                   ____________

                                HUGO MIRANDA,
                                   Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                 [January 14, 2016]

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Third District

Court of Appeal in State v. Miranda, 137 So. 3d 1133 (Fla. 3d DCA 2014), based

on express and direct conflict. See art. V, § 3(b)(3), Fla. Const. After further

consideration, we conclude that jurisdiction was improvidently granted.

Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NO MOTION FOR REHEARING WILL BE ALLOWED.
Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Third District - Case Nos. 3D12-269 & 3D12-270

      (Miami-Dade County)

Carlos Jesus Martinez, Public Defender, and John Eddy Morrison, Assistant Public
Defender, Eleventh Judicial Circuit, Miami, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Richard L. Polin, Bureau
Chief, Douglas James Glaid, Senior Assistant Attorney General, Jonathan David
Tanoos, Assistant Attorney General, and Jeffrey Robert Geldens, Assistant
Attorney General, Miami, Florida,

      for Respondent




                                       -2-